UNITED STATES DIS'I`RIC'I` COURT
FOR THE DISTRICT OF C(}LUMBIA

 

l ROBERT CHAPMAN,
Plaintiff,
V~ Case No. l:i7-cv-00254-TNM-DAR
INTERNAL REVENUE SERVICE,

Defendant.

 

 

MEMORANDUM ()PINION AND> ORDER
- Bet`ore the Court are the Plaintiff Robert Chapman’s Objections to Magistrate Judge
Robinso_n’s Order of October 12, 2017. Objections to the Magistrate Judge’s Order And/Or to
the Magistrate Judge’s Proposed Findings and Recommendations, ECF No. 47 (Objections).
That order essentially set a production schedule in the underlying FOIA matter, and rebuffed
without prejudice Mr. Chapman’s motions for summary judgment, for sanctions, for discovery,
and for the exclusion of certain evidence Order, ECF No. 45.

Mr. Chapman’s foremost objection, among many, is that a magistrate judge “is not
authorized under 28 U.S.C. § 636(b)” to rule on a motion for summary judgment Objections 11
l. But a magistrate judge may submit “recommendations for the disposition of . . . {m}otions . .- .
for summary judgment” pursuant to Local Civil Rule 72.3(a), see also Fed‘ R. Civ. P. 72(b)(l),
and I will so construe the order before me. After having reviewed the disposition of the
Plaintit`f’ s motion for summary judgment de novo, as l must, Fed. R. Civ. P. 72(b)(3), l find that
Magistrate Judge Robinson’s conclusion was correct as a matter of substance, because a “lack of
timeliness or compliance with FOIA deadlines does not . mandate summary judgment for the
y requester,’l ?i‘acy v. US. Dep't ofJustz'ce, 117 F. Supp. 3d l, 5 (D.D.C. 2015). Although Mr.

Chapman contends otherwise, the D.C. Circuit has made clear that “[i]f the agency does not

l

 

 

adhere to FOIA’s explicit timelines, the ‘penalty’ is that the agency cannot rely on the
administrative exhaustion requirement to keep cases from getting into court.” Citizens for
Responsibilily & Ethics in Washz'ngton v. Fed. Electz'on Comm’n, 711 F.3d 180, 189 (D.C. Cir.
2013). Once a suit is filed, “the court . . . wiil supervise the agency’s ongoing progress, ensuring
that the agency continues to exercise due diligence in processing the request.” Id. Under this
binding interpretation, most FOIA cases are properly resolved by the Government producing
documents, followed by the Government (or both parties) filing motions for summary judgment
Enforcing that interpretation of the statute is exactly what l\/ilagistrate ludge Robinson is doing, in b
keeping with her inherent authority to control the portion of the district court’s docket before her.
Dz'etz` v. Bouldin, 136 S. Ct. 1885, 1892 (201'6) (“district courts have the inherent authority to
manage their dockets and courtrooms with a view toward the efficient and expedient resolution
of cases.”) The Plaintit`f’ s arguments to the contrary are unpersuasive, and indeed the very
substance of his motions indicates that he is attempting to conduct this litigation in a manner
contrary to that framework See generally Citl'zensfor Responsibilz'ty & Ethics in Washington,
711 F.3d at 186-190 (interpreting FOIA and discussing its operation in practice).

I further hold that Magi`strate Judge Robinson’s rulings on Mr_ Chapman’s non-
dispositive motions-ECF Nos. 12 (Mot. Sanctions), 22 (Mot. Discovery), and 28 (Mot. in
Limine)_as well as the Government’s non-dispositive motion_s_ECF Nos. 15 (Mot. to Stay _
Briet'mg) and 39 (Mot. for Scheduling Order and Entry of Stay of Further Motion Practice)_
were not cleariy erroneous, and are in accordance with law. See Fed. R. Civ_ P. 72(a). Upon
consideration of the Plaintil`f’s Objections, the pleadings, relevant iaw, and related legal

memoranda in opposition and in support, it is hereby

 

ORDERED that the Defendant’s Objections to Magistrate Judge Robinson’s rulings on
non-dispositive matters are DEN[ED, and it is l

FURTHER ()RI)ERED that Magistrate Judge Robinson’s Recomrnendation regarding
the Plaintiff’ s Motion for Sumrnary Judgment, ECF No_ 11, is ACCEPTED, and the motion is
hereby DENIED WITHOUT PREJUDICE.

SO ORDERED.

Dated: March 2, 2018